Title: Abigail Adams to Anna Quincy, 4 September 1784
From: Adams, Abigail
To: Quincy, Anna



Madam
Atu Paris. Sepbr 4. 1784

It was not untill yesterday that I had the Honour of your Letter inquireing into the Character of Capt. Lyde, and I embrace the earliest moment Madam to inform you that Cap. Lyde has the Character of a man of Honour and integrity. Tho a perfect stranger to me untill a few Weeks before I embarked on board his ship, he treated me with great kindness and attention. And altho a rough son of Neptune in his outward appearence he really possesses a native Benevolence and goodness of heart, and is one of the most attentive and carefull seamen that perhaps ever traversed the ocean having made 43 voyages without ever having met with any dangerous accident. I could add many things more in favour of Cap. Lyde, but fear I shall increase your regreet at missing a passage with him, as he expects to sail in a very few days for America. And if you should not meet with any favourable opportunity of embarking this Month, I could not advice any Lady to make a voyage to America later. The passages at this season are frequently long stormy and Boisterous, our Coast a very dangerous one in the winter season, the Spring passages are generally much quicker and less hazardous. But I have myself too great an aversion to the Sea to advise with that judgment which you may meet with from more adventurous persons. For this purpose Madam give me leave to introduce to you, the Jonathan Jackson Esqr. an American Gentleman now in London, and a Relation of yours being immediately descended from a sisters of your kinsmans the Honbl. Edmund Quincy. This Gentleman is possessd of a most amiable disposition, is in high credit and esteem in his own Country, and respected where ever he is known. As this Gentleman is in the Mercantile line, he is perfectly acquainted with the American Captains vessels &c and will take pleasure I dare answer for him in rendering you any Service or advise you respecting your voyage to America. I inclose to you his address in London. When ever you embark Madam be pleased to accept my good wishes for your prosperous voyage and Safe arrival in a Country very dear to me, and not the less so I assure you for having visited some part of Europe. My Country can not Boast that extensive cultivation or that refinement in arts and Manners which old and more luxurious kingdoms and empires have arrived at, but you will find amongst the people of America a sincerity hospitality and benevolence of disposition which are rarely to be met with exceeded abroad. A Lady possesst with Miss Quincys accomplishments and good Sense cannot fail of Friends and admirers in America, connected too by name and Blood with a respectable family many Branches of which do honour to it.
I thank you Madam for your kind inquiries after my Health and that of my daughters which have not Sufferd by a change of climate.
The polite terms in which you are pleased to mention the publick Services of my best Friend demand my acknowledment. Nothing will give him more pleasure than promoteing harmony and the mutual advantages of both Countries. For this purpose he has incessantly Laboured for ten years past, sacrificeing his private enjoyments and domestick happiness of which he is very fond, to the publick demand. The success which has crowned his negotiations will ever be a source of pleasure to his family, and real and permanant happiness to his Country, to which he hopes to return with his family in the course of a Year or two, there to pass the remainder of his days in peace and tranquility.


Be assured Madam I am with sentiments of Esteem Your Humble servant
A Adams

